                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00504-RJC-DSC

ERICA L. RANKINS,                          )
                                           )
             Plaintiff,                    )
                                           )
               v.                          )
                                           )                    ORDER
GCA SERVICES GROUP OF NORTH                )
CAROLINA, INC.,                            )
                                           )
             Defendant.                    )
                                           )

      THIS MATTER comes before the Court on Defendant’s partial motion to

dismiss, (Doc. No. 5), and the Magistrate Judge’s Memorandum & Recommendation

(“M&R”), (Doc. No. 12).

I.    BACKGROUND

      On October 3, 2019, Plaintiff filed her complaint asserting claims for sexual

harassment and retaliation under Title VII of the Civil Rights Act of 1964, negligent

supervision and retention, assault, battery, and negligent infliction of emotional

distress. (Doc. No. 1.) On January 10, 2020, Defendant filed its partial motion to

dismiss Plaintiff’s assault and battery claims pursuant to Rule 12(b)(6). (Doc. No.

5.)   In the M&R, the Magistrate Judge recommended that this Court deny

Defendant’s motion. (Doc. No. 12, at 5.) The Magistrate Judge advised the parties

of their right to file objections within fourteen days, (Doc. No. 12, at 5); however, no

objections were filed, and the time for doing so has expired.




      Case 3:19-cv-00504-RJC-DSC Document 15 Filed 05/18/20 Page 1 of 3
II.    STANDARD OF REVIEW

       The district court may assign dispositive pretrial matters pending before the

court to a magistrate judge for “proposed findings of fact and recommendations.” 28

U.S.C. § 636(b)(1)(B). The Federal Magistrate Act provides that a district court

“shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1);

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

III.   DISCUSSION

       As no objection to the M&R has been made, the parties have waived their

right to de novo review of any issues covered in the M&R. After review of the M&R

and the entire record, the Court determines that the recommendation of the

Magistrate Judge to deny Defendant’s partial motion to dismiss is fully consistent

with and supported by current law. Therefore, the Court adopts the M&R.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that the Magistrate Judge’s M&R, (Doc. No.

12), is ADOPTED and Defendant’s partial motion to dismiss, (Doc. No. 5), is

DENIED.




                                          2

       Case 3:19-cv-00504-RJC-DSC Document 15 Filed 05/18/20 Page 2 of 3
                    Signed: May 18, 2020




                                   3

Case 3:19-cv-00504-RJC-DSC Document 15 Filed 05/18/20 Page 3 of 3
